Citation Nr: 1705247	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, currently rated 10 percent disabling.

3.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a bilateral foot disability, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a right ankle disability, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a bilateral hand disability, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.  

10.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to May 1992.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A July 2011 rating decision, in pertinent part, denied entitlement to service connection for a right ankle disability, bilateral hand disability, and fatigue.

In a November 2011 rating decision, the RO, in pertinent part, granted entitlement to service connection for PTSD, assigning a 10 percent rating, effective July 22, 2011; and, denied entitlement to service connection for a bilateral foot disability and a bilateral elbow disability.  

In a January 2012 rating decision, the RO, in pertinent part, denied entitlement to service connection for psoriasis and bilateral knee degenerative joint disease.  

Notices of disagreement were filed in February 2012 with regard to the PTSD rating and effective date, bilateral knee disability, a right ankle disability, bilateral hand disability, bilateral foot disability, bilateral elbow disability, and fatigue.  A notice of disagreement was filed in March 2012 with regard to psoriasis.  

In a June 2012 rating decision, the RO denied entitlement to a TDIU.  A notice of disagreement was filed in June 2012.  A statement of the case was issued in March 2013 with regard to the PTSD rating and effective date, bilateral feet, bilateral elbow, right ankle, bilateral hands, fatigue, bilateral knees, and psoriasis.  A separate statement of the case was issued in March 2013 with regard to the TDIU issue.  Substantive appeals were received in April 2013.

The issues of entitlement to service connection for a skin disability, fatigue, bilateral foot disability, bilateral elbow disability, right ankle disability, bilateral hand disability, and bilateral knee disability, entitlement to an initial increased rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record includes no communication from the Veteran or a designated representative received earlier than July 22, 2011, that constitutes either a formal or informal claim of service connection for an acquired psychiatric disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 2011, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent letters in August and September 2011 regarding his claim of service connection for PTSD.  The letter provided information as to what evidence was required to substantiate the initial claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the effective date assigned to PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the effective date claim, there is no outstanding evidence.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the PTSD claim for an earlier effective date.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier effective date

The Veteran disagrees with the effective date assigned for the grant of service connection for PTSD.  He does not assert that he filed a claim of service connection for PTSD prior to July 22, 2011.  The Veteran asserts that he suffered from PTSD prior to such date and that he was not told by VA that he could claim compensation.  02/02/2012 VBMS, Correspondence.

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

While no longer in effect, at the time the Veteran filed his claim, 38 C.F.R. § 3.155 provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  

On May 12, 2010, the Veteran submitted a formal claim of service connection for multiple disabilities.  He specifically claimed "Gulf War undiagnosed illness" stating that he has "been experiencing a cluster of symptoms to include the following: Sleep disturbances, Fatigue, Unexplained rashes, Gastrointestinal problems, headaches, Erectile Dysfunction and joint pain (bilateral knees ankles and hands).  05/12/2010 VBMS, VA 21-256 Veterans Application for Compensation or Pension at 7.  He did not claim service connection for an acquired psychiatric disability, to include PTSD.  

A June 2011 VA examination for unrelated conditions reflects the examiner's notation that the Veteran has been diagnosed with depression and PTSD but declined a referral for a psychiatric C&P at that time.  He told the examiner that he would submit a claim for that.  06/16/2011 VBMS, VA Examination at 3.  

On July 22, 2011, the Veteran filed a claim of service connection for PTSD.  07/22/2011 VBMS, VA 21-526EZ Fully Developed Claim (Compensation).  

In the November 2011 rating decision, the RO granted service connection for PTSD, assigning a 10 percent rating, effective July 22, 2011.  

There is no evidence that a formal or informal claim of service connection for PTSD or an acquired psychiatric disability was received prior to July 22, 2011.  The submissions of record prior to this date do not purport to claim service connection for PTSD or an acquired psychiatric disability.  The effective date corresponds to the date of receipt of the Veteran's claim of service connection.  

A prior diagnosis of PTSD or an acquired psychiatric disability is not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (noting that although VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In this case, a VA examiner specifically asked the Veteran about a VA examination for PTSD or depression and the Veteran expressly stated that he would file a claim at a later date, which occurred the following month.  

In the present case, the Veteran did not file a claim of service connection for PTSD until July 22, 2011.  The evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that there must be some intent expressed to apply for benefits and endorsing the Court's holding in Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection[.]")).  Consequently, there is no legal basis for assigning an effective date prior to July 22, 2011.

In summary, VA is not free to award a retroactive effective date prior to the date it receives a claim unless there is specific statutory or regulatory authority for such retroactive effective date.  As there is no such provision which authorizes VA to award benefits retroactively, his claim for an earlier effective date for the award of service connection for PTSD must be denied.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

For the above reasons, the Board concludes that an effective date earlier than July 22, 2011, for the grant of service connection for PTSD is not warranted.


ORDER

Entitlement to an effective date earlier than July 22, 2011, for the grant of service connection for PTSD is denied.



REMAND

PTSD

In October 2011, the Veteran underwent a VA examination to assess the nature and etiology of his claimed PTSD.  He asserts that a disability rating in excess of 10 percent is warranted.  Specifically, he claims that he had difficulty maintaining employment due to an inability to get along with others and is currently unemployed due to his PTSD symptoms.  04/30/2012 VBMS, VA 9 Appeal to Board of Appeals.  VA treatment records also reflect that he has continued to seek treatment for his PTSD in 2012 and 2013.  03/18/2013 Virtual VA, CAPRI at 5, 8, 10, 12, 15, 19, 25, 31, 97, 122, 148, 166; 04/25/2012 Virtual VA, CAPRI at 9; 03/14/2012 Virtual VA, CAPRI at 3.  

The prior examination occurred 6 years ago, and was performed for purposes of service connection, as opposed to an evaluation of disability.  Moreover, a review of subsequent reports, included one dated in November 2012 appears to indicate worsening symptoms.  Accordingly, the Veteran should be afforded a VA examination to assess the severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, updated VA treatment records must be associated with the virtual folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service connection claims

The Veteran has claimed entitlement to disabilities affecting the joints of the knees, elbows, feet, right ankle, and hands, a disability manifested by fatigue, and a skin disability due to his service in the Persian Gulf.  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (f); 38 C.F.R. § 3.317 (d).  Service personnel records reflect that the Veteran had active service in Saudi Arabia in support of Operation Desert Storm/Shield.  08/04/2011 VBMS, Military Personnel Record.

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317 (a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011); see also 81 Fed. Reg. 71382-84 (October 17, 2016).


Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2021.  38 C.F.R. § 3.317 (a)(1)(i); see 81 Fed. Reg. 71382-84 (October 17, 2016).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317 (a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (g).

Skin disability

A June 2009 VA treatment record reflects objective findings of multiple erythematous plaques with thick scale and crust on trunk, arms, legs, buttocks, hands, and feet.  The assessment was psoriasis vs PRP vs atypical SCLE.  A July 2009 punch biopsy of the back and chest reflects the differential diagnosis for both specimens include allergic contact dermatitis, nummular dermatitis, ID reaction, or pityriosis rubra pilaris.  09/08/2011 VBMS, Medical Treatment Record-Government Facility.

A June 2011 VA outpatient treatment record reflects an assessment of questionable dermatitis and psoriasis.  07/11/2011 VBMS, Medical Treatment Record-Government Facility at 17.

In January 2012, a VA examination was conducted wherein the examiner was specifically instructed that the Veteran did not have Persian Gulf service thus any exposure to environmental hazards was not to be addressed.  The examiner referenced a July 2011 diagnosis of psoriasis.  The examiner opined that it was less likely than not that the current skin condition psoriasis is related to skin conditions noted in military, including poison oak and perinickeium of the bilateral index fingers.  The examiner reasoned that these skin conditions do not progress to psoriasis and are not related to psoriasis.  01/12/2012 VBMS, VA Examination.  

Such examination, however, does not address the other skin diagnoses contained in the post-service record.  Moreover, in light of his Persian Gulf service, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed skin disability.  



Fatigue & joints

An October 2010 VA examination reflects findings of degenerative joint disease of the knees but normal x-rays.  The examiner could not provide an etiological opinion with regard to any relationship to service without resorting to speculation.  09/24/2010 VBMS, VA Examination at 19-21.  

A January 2011 VA examination reflects that with regard to the left knee, there was no obvious pathology on current examination or x-rays.  There was no effusion, compartments were intact, and there were no fractures.  01/19/2011 VBMS, VA Examination.  

In June 2011, the Veteran underwent a VA examination wherein he reported fatigue associated with his sleep apnea.  The examiner opined that the Veteran did not have fibromyalgia.  The examiner stated that he does not have wide spread pain as seen in fibromyalgia and does not have sufficient number of soft tissue tender points.  The examiner commented that he had wide spread degenerative arthritis.  The x-rays of various joints demonstrate degenerative arthritis.  His serology was negative for any inflammatory arthritis.  The examiner noted that the CRP was high but it could be non-specific.  06/16/2011 VBMS, VA Examination at 15.  

With regard to the claimed joint conditions, the examination contains x-ray examinations of the knees, hands, and ankles.  Id. at 19-21.  The examination reflects a finding that the elbow joints were normal but no x-rays were conducted.  Id. at 17.  Such examination does not address any condition affecting the feet.  

At the time such VA examinations were conducted, the RO had made a determination that there was no evidence that the Veteran had service in the Persian Gulf War.  

The June 2011 examination did not address whether the Veteran has fatigue that may be a sign or symptom of an undiagnosed illness.

The examinations do not address whether the Veteran has joint pain of the elbows or feet that may be a sign or symptom of an undiagnosed illness or a chronic multi-symptom illness.  

While the June 2011 VA examiner commented that the Veteran had widespread arthritis and that the x-rays demonstrate degenerative arthritis of the knees, ankles, and hands, such examination does not address whether the Veteran had joint or muscle pain of the knees, right ankle and hands that may be a sign or symptom of an undiagnosed illness or a chronic multi-symptom illness.

In light of the Veteran's service in the Persian Gulf, the Veteran should be afforded VA examinations to assess the nature and etiology of his claimed disabilities.  

TDIU

Initially, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection claims and initial increased rating claim being remanded, thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The Veteran asserts that he last worked on December 1, 2010, and stopped working due to his headaches and PTSD.  03/29/2012 VBMS, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.

At present, the Veteran's service-connected disabilities (bilateral hearing loss at 0 percent; PTSD at 10 percent; tinnitus at 10 percent; left ankle disability at 10 percent; right shoulder disability at 10 percent effective 09/09/11 and 20 percent from 03/05/12; and, chronic headaches at 30 percent) do not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(b).  His combined rating is 40 percent from May 12, 2010; 50 percent from July 22, 2011; and, 60 percent from March 5, 2012.  38 C.F.R. § 4.16(b).

A vocational assessment should be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  If the AOJ determines that the Veteran is unemployable, then submit it to the Director, Compensation Se rvice, for extraschedular consideration per § 4.16(b) with respect to any periods on appeal for which the percentage thresholds of 38 C.F.R. § 4.16(a) have not been met.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with VBMS or Virtual VA updated VA treatment records for the period from March 14, 2013.  

2.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed disabilities of the knees, right ankle, elbows, hands, and feet.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

It has been established that the Veteran had active service in the Persian Gulf.  

The examiner is asked to respond to the following:

a)  Please clarify whether the Veteran has chronic disabilities of the knees, right ankle, elbows, hands, and feet.  

b)  Does the Veteran have any pertinent signs and symptoms of joint or muscle pain affecting the knees, right ankle, elbows, hands and feet, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?  If not, is it at least as likely as not that any such signs and symptoms represent a medically unexplained chronic multisymptom illness?

c)  Is it at least as likely as not that any diagnosed disability of the knees, right ankle, elbows, hands or feet at least as likely as not (i.e., a likelihood of 50 percent or more) manifest during active service or is otherwise due to active service?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Schedule the Veteran for a VA dermatology examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed skin disability.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

It has been established that the Veteran had active service in the Persian Gulf.  

The examiner is asked to respond to the following:

a)  Please clarify whether the Veteran has a chronic skin disability.  

b)  Does the Veteran have any pertinent signs and symptoms of unexplained rashes or other dermatological signs or symptoms, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?  If not, is it at least as likely as not that any such signs and symptoms represent a medically unexplained chronic multisymptom illness?

c)  Is it at least as likely as not that any diagnosed skin disability at least as likely as not (i.e., a likelihood of 50 percent or more) manifest during active service or is otherwise due to active service?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed fatigue.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a) Does the Veteran have any pertinent signs and symptoms of fatigue, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?   If not, is it at least as likely as not that any such signs and symptoms represent a medically unexplained chronic multisymptom illness?

b) Is it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability manifested by fatigue manifested during active service or is otherwise due to active service?  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  

The examiner should comment on whether the Veteran's PTSD manifested in the following:

* occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)

* occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships

* occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships 

(or)

* total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The examiner should also describe how the Veteran's PTSD affects his functioning in an employment capacity.  The examiner should describe the types of limitations he would experience as a result of his PTSD that would prevent him from working in a job with the same requirements as his past work.  For example, would he be able to get along with peers and/or supervisors, does he possess sufficient concentration and cognitive skills to perform work that he is trained and otherwise qualified for, etc.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

7.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities preclude the Veteran from participating in gainful employment.

8.  After completion of the above, review the expanded record and readjudicate the service connection, PTSD, and TDIU issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


